 1   Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
 2   300 S. First St. Suite 215
     San Jose, CA 95113
 3
     Telephone (408) 287-5087
 4   Facsimile (408) 287-7645

 5   Attorney for Debtor

 6

 7

 8                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              ) Date: May 28, 2020
13                                  ) Time: 10:00 a.m.
                                    )
14                                  )
                                    /
15               SUPPLEMENTAL STATUS CONFERENCE STATEMENT

16
           Secured creditor Rossi, Hamerslough, Reischl &
17
     Chuck(“Hamerslough”) filed an Objection to Confirmation on May
18

19   20, 2020.

20         Hamerslough’s claim is based on attorney’s fees incurred in

21   connection with litigation over a house(1050 Ortega, Gilroy,CA,

22   “Ortega house”) that debtor owned with her husband.               The facts

23   are somewhat confused, but apparently Hamerslough reduced his
24   claim for attorney’s fees to a judgment that was secured by both
25   the Ortega house as well as debtor’s current residence on Middle



                                             - 1
     Case: 19-50981   Doc# 61   Filed: 05/21/20 Entered: 05/21/20 22:56:03   Page 1 of 3
 1   Avenue in San Martin, CA.        The Chapter 7 Trustee in Case No. 17-

 2   50794 MEH, In re Sergio Roldan, sold the Ortega house; and
 3   debtor is informed and believes that the Trustee in that case is
 4
     holding sufficient funds to pay Hamerslough’s claim in full.
 5
           Debtor is informed and believes that it is more than likely
 6
     that Hamerslough will, during the course of this case receive
 7
     payment from the Roldan estate on account of his claim filed in
 8
     Debtor’s case.
 9
     Amended Plan pays Hamerslough in full
10
           The Plan placed Hamerslough in Class 2(A), and provided a
11
     fixed monthly payment of $1,500 as well as an interest rate of
12

13   6%.

14         The Plan provides for stepped-up payments in month 25.

15   The actual monthly payment amount is augmented by Section 5.02

16   of the Plan as well as the Distribution Order located on the

17   Court’s website under San Jose procedures.             Essentially starting
18   in month 25, Hamerslough will be paid pro rata with Caliber as
19   to the excess monthly amount derived from the stepped-up
20
     payments.    In other words, as to the roughly $6,000 in
21
     additional funds available starting in month 25, if
22
     Hamerslough’s claim has been paid down to say $70,000, then it
23
     would partake proportionately with Caliber’s $155,000 claim for
24
     a roughly 30% or $1,800 portion of the stepped-up amount.
25




                                             - 2
     Case: 19-50981   Doc# 61   Filed: 05/21/20 Entered: 05/21/20 22:56:03   Page 2 of 3
 1         Hamerslough is entitled to post-confirmation interest set

 2   by a bankruptcy standard
 3         Hamerslough’s claim is not secured only by debtor’s
 4
     principal residence, but also by the Ortega House sale proceeds.
 5
     Consequently the claim is subject to cramdown(see Section
 6
     1322(b)(2)), and a Till rate of interest, generally accepted to
 7
     be prime plus 1-3 points.         Till v. SCS Credit Corp., 541 U.S.
 8
     465, 479-80(2004).         The six percent interest rate set forth in
 9
     the Plan is close to prime plus 3 points.
10
     Dated: 5/21/2020                /s/Stanley Zlotoff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              - 3
     Case: 19-50981   Doc# 61    Filed: 05/21/20 Entered: 05/21/20 22:56:03   Page 3 of 3
